   Case: 1:18-cv-00886 Document #: 124 Filed: 06/03/19 Page 1 of 5 PageID #:1535



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 TAWANNA AND ANTHONY WARE, on                        )
 behalf of themselves and all others similarly       )
 situated,                                           ) Case No. 18-cv-886
                                                     )
                         Plaintiffs,                 ) Judge Sharon Johnson Coleman
                                                     )
                 v.                                  )
                                                     )
 SAMSUNG ELECTRONICS AMERICA,                        )
 INC., SAMSUNG ELECTRONICS CO.,                      )
 LTD., BEST BUY STORES, L.P. (d/b/a Best             )
 Buy, Geek Squad, and Magnolia Home                  )
 Theater) and BEST BUY CO. INC., (d/b/a              )
 Geek Squad and Magnolia Home Theater),              )
                                                     )
                         Defendants.                 )

                          MEMORANDUM OPINION AND ORDER

        The plaintiffs, Tawanna and Anthony Ware, brought this action arising from their purchase

of a television against defendants Samsung Electronics America, Inc., Samsung Electronics Co.,

Ltd., Best Buy Stores, L.P., and Best Buy Co. Inc. As is relevant here, the plaintiffs allege that

Samsung Electronics America and Samsung Electronics Co., Ltd. have violated the Illinois

Consumer Fraud and Deceptive Business Practices Act, and have been unjustly enriched at the

Wares’ expense. Samsung Electronics America, Inc. and Samsung Electronics Co., Ltd. (hereinafter

“Samsung”) move this Court to dismiss the claims against them for failure to state a claim. For the

reasons set forth below, that motion [100] is granted and counts II-V of the Wares’ amended

complaint are dismissed without prejudice.

Background

        The following allegations are taken from the Wares’ complaint and supporting documents

and are accepted as true for the purpose of the present motion. On June 8, 2013, the Wares

purchased a sixty-four-inch Samsung 3-D plasma television from a Magnolia Home Theater location

                                                    1
   Case: 1:18-cv-00886 Document #: 124 Filed: 06/03/19 Page 2 of 5 PageID #:1536



in a Chicago, Illinois Best Buy store. The Wares subsequently moved to North Carolina. In late

2014, Samsung stopped manufacturing plasma televisions and allegedly stopped inventorying parts

to repair the plasma televisions it had previously sold. In May 2017, the Ware’s TV failed and

required replacement parts. Best Buy informed the Wares that parts were not available to fix their

television. As a result, the Wares acquired a new television. A consumer survey conducted in 2014

indicates that consumers expect to own their television for 7.4 years.

Legal Standard

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint, not the merits of the allegations. The allegations must contain

sufficient factual material to raise a plausible right to relief. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 569 n.14, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). Although Rule 8 does not require a plaintiff

to plead particularized facts, the complaint must assert factual “allegations that raise a right to relief

above the speculative level.” Arnett v. Webster, 658 F.3d 742, 751–52 (7th Cir. 2011). When ruling

on a motion to dismiss, the Court must accept all well-pleaded factual allegations in the complaint as

true and draw all reasonable inferences in the plaintiff’s favor. Boucher v. Fin. Sys. of Green Bay, Inc.,

880 F.3d 362, 365 (7th Cir. 2018).

Discussion

        The plaintiffs’ complaint alleges that Samsung violated the Illinois Consumer Fraud Act by

selling televisions without adequate product life cycle management procedures in place and by selling

televisions without maintaining adequate parts to service or repair those televisions for a reasonable

period of time.

        In order to state an Illinois Consumer Fraud and Deceptive Business Practices Act (ICFA)

claim based on unfair acts or practices, a plaintiff must allege: (1) the existence of a deceptive or

unfair act or practice by the defendant; (2) the defendant’s intent that the plaintiff rely on the


                                                      2
   Case: 1:18-cv-00886 Document #: 124 Filed: 06/03/19 Page 3 of 5 PageID #:1537



deceptive or unfair practice; (3) that the unfair or deceptive practice occurred during a course of

conduct involving trade or commerce; and (4) that the deceptive or unfair practice was the

proximate cause of the plaintiff’s injury. Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 639 (7th

Cir. 2014). Samsung contends that the Wares have not adequately alleged an unfair business

practice. Conduct is unfair under ICFA if it violates public policy, is so oppressive that the

consumer has little choice but to submit, and causes consumers substantial injury. Siegel v. Shell Oil

Co. 612 F.3d 932, 935 (7th Cir. 2010).

        Samsung first asserts that the Wares have failed to identify a public policy that their conduct

violates. As the Wares concede, a practice offends public policy if it violates a standard of conduct

contained in an existing statute or common law doctrine that typically applies to such a situation or

otherwise falls within “the penumbra of some established concept of unfairness.” Ekl v. Knecht, 223

Ill.App.3d 234, 242, 585 N.E.2d 156 (1991); ABC Business Forms, Inc. v. Pridamor, Inc., No. 09 C 3222,

2009 WL 4679477, at *1 (N.D. Ill. Dec. 1, 2009) (Guzman, J.).

        Conclusory assertions of “industry norm” aside, however, the Wares have not alleged that

the failure to stock replacement parts for consumer electronics violates an established concept of

fairness. Nor have the Wares identified any standard of conduct contained within Illinois’ statutes

or common law that would have required Samsung to maintain a stock of replacement parts. The

sole public policy that the Wares point to in support of their position is a California statute, which is

irrelevant to establishing a public policy in Illinois. See generally Cal. Civ. Code § 1793.03(b).

Accordingly, the Wares have failed to adequately allege that Samsung’s actions violated public policy.

        Samsung also asserts that the Wares have not adequately alleged conduct that is so

oppressive that the consumer has no reasonable choice but to submit. Conduct is oppressive only if

it “imposes a lack of meaningful choice or an unreasonable burden” on its target. Centerline

Equipment Corp. v. Banner Personnel Service, Inc., 545 F. Supp. 2d 768, 780 (N.D. Ill. 2008). Here, the


                                                      3
   Case: 1:18-cv-00886 Document #: 124 Filed: 06/03/19 Page 4 of 5 PageID #:1538



Wares assert that Samsung’s conduct was oppressive because, at the time of the sale, Samsung knew

that it would not have replacement parts available but the Wares had no way to know this. As an

initial matter, this argument is not supported by the Wares factual allegations, which contain nothing

alleging that Samsung knew there would be a shortage of replacement parts at the time that the

Wares purchased their television. Even if such an information disparity existed, moreover, the

Wares have pointed to no caselaw establishing that such a situation would be “oppressive” within

the meaning of ICFA.

        The Wares’ assertion that they were deprived of meaningful choice because they were forced

to buy a new television is similarly unavailing. The Wares allege only that Samsung did not stock

sufficient replacement parts and that Best Buy stated that it did not have replacement parts. The

Wares have not alleged that replacement parts were unavailable in the marketplace or that the repair

of their television was rendered impossible and thus have failed to demonstrate that they were in

fact left without meaningful choices. The Wares, moreover, have failed to establish that being

unable to repair a product constitutes oppression within the meaning of ICFA. The Court therefore

finds that the Wares have failed to state an ICFA claim. The Court accordingly need not consider

the defendants’ arguments concerning the territorial scope of the ICFA statute.

        The Wares alternatively allege that Samsung was unjustly enriched by its actions. In order to

state a claim for unjust enrichment, a plaintiff must allege that the defendant unjustly retained a

benefit to the plaintiff’s detriment and that the retention of the benefit violates justice, equity, and

good conscience. Siegel, 612 F.3d at 937. Unjust enrichment, however, is not an independent cause

of action. Id. “Rather, it is a condition that may be brought about by unlawful or improper conduct

as defined by law, such as fraud, duress, or undue influence, and may be redressed by a cause of

action based upon that improper conduct.” Charles Hester Enterprises, Inc. v. Illinois Founders Insurance

Co., 137 Ill. App. 3d 84, 90–91, 484 N.E.2d 349 (1985). When claims under ICFA are dismissed,


                                                     4
   Case: 1:18-cv-00886 Document #: 124 Filed: 06/03/19 Page 5 of 5 PageID #:1539



corresponding claims of unjust enrichment based on the same allegedly fraudulent conduct must be

dismissed as well. Pirelli Armstrong Tire Corp. Retiree Medical Benefits Tr. v. Walgreen Co., 631 F.3d 436,

447 (7th Cir. 2011).

        Finally, Samsung contends that the Wares should be precluded from amending their

complaint and that this case should be dismissed with prejudice. Samsung’s argument, however, is

based on prior iterations of this case that were filed in Florida. Here, the plaintiff has only filed two

complaints in this action, and only one of those has been considered by this Court. The Court

accordingly declines to dismiss with prejudice at this juncture, although in light of the history of this

case any motion for leave to amend will be subject to close scrutiny.

Conclusion

        For the foregoing reasons, Samsung’s motion to dismiss [100] is granted and Counts II-V of

the Wares complaint are dismissed without prejudice.



Date: 6/3/2019
                                                  Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Court Judge




                                                      5
